 



EXHIBIT 10.3
AMENDMENT TO
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR EXECUTIVES OF KOGER EQUITY, INC.
AND PARTICIPATING RELATED ENTITIES

A.   The Supplemental Executive Retirement Plan For Executives of Koger Equity,
Inc. and Participating Related Entities, as amended and restated May 20, 1999,
is hereby further amended as follows:

  1.   Section 4.3 is hereby amended by adding the following at the end thereof:
        “Notwithstanding the foregoing, the Company is not required to make
deposits to a rabbi trust on behalf of any Participant who has made a lump sum
election pursuant to the provisions of Section 5.6.”     2.   Article 5 is
hereby amended by adding the following provision at the end thereof:

           “5.6 Lump Sum Election. Notwithstanding anything to the contrary
contained in the Plan, each Participant in pay status in 2005 may make an
election in 2005 to receive the present value of his retirement benefit under
the Plan in a lump sum within 30 days after a Change of Control of the Company
but in no event later than December 31, 2005. A Participant who has made the
election permitted by the preceding sentence may also make an election in 2005
to receive at the same time a lump sum in cash in lieu of medical insurance
coverage. The amount of cash shall be the present value of $10,000 per year for
the remainder of the Participant’s and his or her spouse’s lives, and $5,000 per
year upon the death of either the Participant and his or her spouse. The present
value shall be determined using the 1983 Group Annuity Mortality Table and an
interest rate selected by the Plan’s actuary based on an analysis of Moody’s Aaa
and Aa bond rates and the CitiGroup Pension Index Curve in effect upon the
Change of Control of the Company. A Participant who is otherwise eligible to
receive medical insurance coverage under the terms of the Plan shall continue to
be so eligible if he or she does not elect the medical cash-out option even if
his or her retirement benefit were to be paid to him or her in a lump sum
pursuant to this Section 5.6.”

B.   Except as amended herein, the Plan is hereby confirmed in all other
respects.   C.   The effective date of this Amendment is June 16, 2005.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
a duly authorized member of its Board of Directors this ___day of June, 2005.

            CRT PROPERTIES, INC.
      By:   /s/ Benjamin C. Bishop, Jr.         Benjamin C. Bishop, Jr.         
   

